Filed 8/26/15 in re A.K. CA1/4
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                 DIVISION FOUR


In re A.K., a Person Coming Under the
Juvenile Court Law.
THE PEOPLE,
          Plaintiff and Respondent,
v.
A.K.,                                                                A144350
          Defendant and Appellant.                                   (Contra Costa County
                                                                     Super. Ct. No. J0802028)



          Appellant A.K. (Minor) appeals from a contested dispositional order committing
him to juvenile hall’s Youth Offenders Treatment Program (“YOTP”) after his admission
to a juvenile probation violation (Welf. & Inst. Code, § 777). Minor’s appointed counsel
on appeal filed a brief under People v. Wende (1979) 25 Cal. 3d 436 (Wende). We have
reviewed the record independently, find no issues that require briefing, and therefore
affirm.
                             I. FACTUAL AND PROCEDURAL BACKGROUND

          On December 30, 2008, the Contra Costa District Attorney filed an original
juvenile wardship petition pursuant to Welfare and Institutions Code section 602,
charging A.K. with second degree robbery. (Pen. Code, §§ 211, 212.5.) After a

                                                             1
contested jurisdictional hearing, the court sustained the petition and, at the disposition
hearing on February 5, 2009, adjudged A.K. a ward of the court. The wardship had no
termination date, but the maximum custody time for A.K.’s offense was five years. A.K.
was placed on probation and ordered to complete five months of juvenile electronic
monitoring as a condition of probation. On June 24, 2009, A.K. was arrested and detained
in juvenile hall. This incident resulted in the filing of both a notice alleging a probation
violation and a supplemental juvenile wardship petition.
       A.K. admitted to a probation violation for being away from home without his
probation officer’s authorization and testing positive for THC on two occasions, and also
admitted to a misdemeanor violation of Penal Code section 496, subdivision (a)
(receiving stolen property) as alleged in the supplemental wardship petition. At
disposition, A.K. was committed to the Orin Allen Youth Rehabilitation Facility
(OAYRF) for a four-month program, arriving at OAYRF on August 25, 2009. On
September 15, 2009, the court added 30 days to A.K.’s program length for a probation
violation stemming from a physical altercation between A.K. and another ward. A.K.
was released into his father’s custody on January 20, 2010 and placed on parole,
completing his parole on April 14, 2010. A.K.’s prior grant of probation remained intact.
       After leaving OAYRF in January 2010, A.K. did well for several months, but then
began to have problems again, starting in September 2010, when he was sent home from
school for “gang talk.” A.K. was suspended in January 2011 for cutting class. At the
time, A.K. was failing several subjects at school, including geometry, English, geology,
and biology. The school suspension, combined with A.K.’s failure to return to his
father’s home and to see his probation officer, triggered yet another notice of probation
violation. A.K. admitted the violation and was ordered to do 30 days of electronic
monitoring and 15 hours of community service.
       A.K. was committed to OAYRF two additional times for completion of six-month
programs. The second commitment was ordered in June 2011 after A.K. entered an
admission to a charge of misdemeanor possession of a firearm (former Pen. Code


                                              2
§ 12101, subdivision (a)(1)). A.K.’s third commitment to OAYRF occurred in June of
2012 after multiple probation violations relating to his failure to comply with the home
supervision and juvenile electronic monitoring conditions of his probation.
       A second supplemental juvenile wardship petition was filed in November 2013,
alleging a violation of resisting arrest (Pen. Code § 148, subd. (a)(1)) that occurred when
a police officer attempted to pick A.K. up on an outstanding bench warrant. After A.K.’s
release on home monitoring during the pendency of the new petition—he was 17 years of
age at this point—he was shot and seriously wounded. The second supplemental petition
was sustained, and A.K. was ordered placed at the Courage to Change program in March
2014. A.K. was able to complete high school in that program despite his previous poor
academic and disciplinary record at school. A.K. left the Courage to Change program on
December 4, 2014, because he had obtained his high school diploma and had reached the
age of 18. On December 16, 2014, he took a drug test at the probation department that
tested positive for THC; A.K. admitted he had consumed a brownie containing
marijuana.
       On January 15, 2015, A.K. admitted a probation violation based on the positive
drug test. At the disposition hearing several weeks later, A.K.’s counsel requested that
the court suspend disposition to allow A.K. to do the DEUCE program in county jail
where he was housed and then terminate his juvenile probation as unsuccessful after
completion of the program. However, the probation department classified A.K.’s risk of
reoffending as high, and determined that A.K. would benefit from “Environmental
Structure (ES) supervision strategy.” The probation department recommended that this
strategy be carried out by placement in the Youthful Offender Treatment Program
(YOTP), noting that A.K. was “unsuitable” for other programs or foster care due to his
“level of delinquency, his failure to take any responsibility for his behavior, his age, and
graduation status.”
       At the disposition hearing, the probation department also pointed out that if A.K.
ultimately completed the YOTP program successfully, he could terminate probation


                                              3
successfully and apply to have his record sealed. If the court followed the
recommendation of A.K.’s attorney and allowed A.K. to complete the DEUCE program
in county jail with a termination of juvenile probation as unsuccessful, the probation
department noted, it would be “basically impossible” for A.K. to have his record sealed.
After hearing from A.K. directly, who reiterated his wish to remain in county jail rather
than be put in a juvenile placement, the court announced that it was going to follow the
probation department’s recommendation of placement at YOTP, explaining to A.K., “I
appreciate what you said. Believe me. I hear you. But it’s my job to do what I think is
best because . . . it’s not to punish you. This is what I think is best for you.”
       A.K. filed a timely notice of appeal.
                                     II. DISCUSSION
       A.K.’s appointed counsel on appeal has asked that we undertake the full record
review required by Wende, supra, 25 Cal. 3d 436. Counsel advised A.K. that a Wende
brief would be filed and that he could file a supplemental brief of his own within 30 days,
but no such brief was filed.
       Having conducted the required review, we note that A.K. was represented by
counsel at all critical stages and that he was advised of his rights before his admissions
were accepted. The disposition was lawful, as there is ample support in the record for a
placement at YOTP based on A.K.’s extensive history in the juvenile justice system and
his apparent need for a program that provided a structured environment. We note that
several of A.K.’s probation violations occurred shortly after returning to a less structured
environment (home) from an out-of-home program placement. The record indicates that
A.K. was unable or unwilling to comply with applicable probation conditions when he
was residing at home with either of his parents, and therefore an in-home or foster care
placement was clearly not an option. The fact that A.K. had reached the age of majority
created an additional complication because this caused him to be ineligible for alternative
programs. The judge even explained that he was placing A.K. at YOTP because he
thought it was “what [was] best” for him. Indulging all reasonable inferences supporting


                                               4
the court’s decision, the record demonstrates that the placement at YOTP would provide
a probable benefit to A.K. and that less restrictive alternatives would be either
inappropriate or ineffective. (See In re Angela M. (2003) 111 Cal. App. 4th 1392, 1396.)
We conclude, therefore, that the court was well within its discretion to follow probation’s
recommendation and order A.K. placed in YOTP. We find no procedural irregularities or
other issues that would merit briefing.
                                          III. DISPOSITION
       The disposition order is affirmed.




                                                  _________________________
                                                  Streeter, J.


We concur:


_________________________
Reardon, Acting P.J.


_________________________
Rivera, J.




                                              5